Citation Nr: 0032431	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  94-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than July 3, 
1997, for an award of an increased rating to 10 percent for 
service-connected gunshot wound, dorsum of right foot, with 
multiple minor retained foreign bodies.

2.  Entitlement to an increased disability rating for 
service-connected gunshot wound, dorsum of right foot, with 
multiple minor retained foreign bodies, currently rated as 10 
percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected irritable bowel syndrome for the period 
from February 14, 1990, to July 6, 1992.

4.  Entitlement to an effective date earlier than July 6, 
1992, for the assignment of a 30 percent rating for 
service-connected irritable bowel syndrome.

5.  Entitlement to an initial rating for service-connected 
degenerative disc disease, L5-S1, with right sciatica and 
history of thoracolumbar scoliosis, in excess of 20 percent 
for service-connected irritable bowel syndrome for the period 
from February 14, 1990, to September 2, 1999.

6.  Entitlement to an effective date earlier than September 
2, 1999, for the assignment of a 60 percent for 
service-connected degenerative disc disease, L5-S1, with 
right sciatica and history of thoracolumbar scoliosis.

7.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected connected post-traumatic 
stress disorder (PTSD) for the period from February 14, 1990, 
to March 27, 2000.

8.  Entitlement to an effective date earlier than March 27, 
2000, for an award of an increased rating to 100 percent for 
service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


REMAND


The veteran had active duty from August 1967 to August 1970 
and from June 1987 to February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 1990, September 1999, January 2000, and 
June 2000 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In the November 1990 rating decision, the RO awarded service 
connection for the certain disabilities and assigned initial 
ratings as follows:  PTSD, 30 percent; degenerative disc 
disease, L5-S1, with right sciatica and history of 
thoracolumbar scoliosis, 20 percent; irritable bowel 
syndrome, 10 percent; scar of the left hand, 10 percent.  The 
RO also denied an increased (compensable) rating for 
service-connected gunshot wound, dorsum of right foot, with 
multiple minor retained foreign bodies.  The veteran appealed 
the initial ratings of all the disabilities to the Board and 
also appealed the claim for an increased rating for the 
gunshot wound, right foot.

In June 1997, the Board denied all the claims except for the 
claim for an initial rating for service-connected PTSD in 
excess of 30 percent which it remanded for further 
development.  The veteran appealed the denial of his claims 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 1998 order, the Court dismissed the 
claim for an initial rating in excess of 10 percent for the 
scar of the left hand and remanded the other three claims to 
the Board.  In June 1999, the Board remanded the claims to 
the RO.

In the September 1999 rating decision, the RO (1) continued 
the 30 percent rating for service-connected PTSD; (2) granted 
an increased rating to 10 percent for service-connected 
gunshot wound, dorsum of right foot, with multiple minor 
retained foreign bodies, and assigned an effective date of 
August 17, 1999, for the increased rating; (3) assigned a 
rating of 60 percent for service-connected degenerative disc 
disease, L5-S1, with right sciatica and history of 
thoracolumbar scoliosis, effective September 2, 1999; and (4) 
assigned a rating of 30 percent for service-connected 
irritable bowel syndrome, effective August 23, 1999.

The veteran filed a notice of disagreement with the effective 
dates assigned.  In the January 2000 rating decision, the RO 
granted an earlier effective date for the increased rating 
for the service-connected right foot disorder of July 3, 
1997; and granted an earlier effective date for the 
assignment of the 30 percent rating for the service-connected 
irritable bowel syndrome of July 6, 1992.  The RO denied an 
effective date earlier than September 2, 1999, for the 
assignment of the 60 percent rating for the service-connected 
degenerative disc disease, lumbar spine.  A statement of the 
case was issued in January 2000, and the veteran perfected 
his appeal to the Board of the issues by filing a VA Form 9 
substantive appeal in February 2000.

In the June 2000 rating decision, the RO assigned a rating of 
100 percent for service-connected PTSD, effective March 27, 
2000.  The veteran filed an notice of disagreement in June 
2000 with the effective date assigned, a statement of the 
case was issued in August 2000, and the veteran perfected his 
appeal to the Board by filing a VA Form 9 substantive appeal 
in August 2000.

On the February 2000 VA Form 9 substantive appeal, the 
veteran requested a hearing before a member of the Board in 
Washington, DC.  On the August 2000 VA Form 9 substantive 
appeal, the veteran requested a hearing before a traveling 
member of the Board at the local RO.  The later request is 
accepted as the current request for a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




